TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 18, 2013



                                        NO. 03-10-00784-CV



                                    Michael D. Lillis, Appellant

                                                  v.

                            Kachina Pipeline Company, Inc., Appellee




            APPEAL FROM 119TH DISTRICT COURT OF CONCHO COUNTY
               BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                     JUSTICE HENSON, NOT PARTICIPATING
             AFFIRMED IN PART, REVERSED AND REMANDED IN PART
           ON MOTION FOR REHEARING – OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

declarations related to compression costs and related to the termination date of the agreement: IT

IS THEREFORE considered, adjudged and ordered that the portions of the trial court’s judgment

addressing compression costs and the termination date are reversed and remanded to the trial court

for reconsideration. We further remand for the trial court’s determination appellant’s request for an

accounting and the issue of attorney’s fees and expenses. We affirm the remainder of the judgment.

It is FURTHER ordered that each party shall pay the costs of appeal incurred by that party; and

that this decision be certified below for observance.